Exhibit 10.3

 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT THIS SECOND AMENDED AND RESTATED
SECURITY AGREEMENT (hereinafter, as it may be from time to time amended,
modified, extended, renewed, substituted, and/or supplemented, referred to as
this "Security Agreement") is made as of November If , 2017, by and among
WAYSIDE TECHNOLOGY GROUP, INC., a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, having its
principal office located at 4 Industrial Way, 3rd Floor, Eatontown, New Jersey
07724 (hereinafter referred to as "Wayside"), AND LIFEBOAT DISTRIBUTION, INC., a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, having its principal office located at 4 Industrial
Way, 3rd Floor, Eatontown, New Jersey 07724 (hereinafter referred to as
"Lifeboat"), AND TECHXTEND, INC., a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, having its
principal office located at 4 Industrial Way, 3rd Floor, Eatontown, New Jersey
07724 (hereinafter referred to as "Techxtend"), AND PROGRAMMER'S PARADISE, INC.,
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware, having its principal office located at 4
Industrial Way, 3rd Floor, Eatontown, New Jersey 07724 (hereinafter referred to
as "Programmer's Paradise"), AND ISP INTERNATIONAL SOFTWARE PARTNERS, INC., a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, having its principal office located at 4 Industrial
Way, 3rd Floor, Eatontown, New Jersey 07724 (hereinafter referred to as "ISP"
and hereinafter Wayside, Lifeboat, Techxtend, Programmer's Paradise, and ISP
shall be collectively referred to as the "Debtors" and each individually as a
"Debtor"), AND CITIBANK, N.A., a national banking association duly organized and
validly existing under the laws of the United States of America, having an
address located at 99 Wood Avenue South, 2nd floor, Iselin, New Jersey 08830
(hereinafter referred to as the "Lender"). WITNESSETH: WHEREAS, pursuant to the
terms, conditions, and provisions of that certain Business Loan Agreement dated
as of January 4, 2013 (hereinafter referred to as the "Original Loan
Agreement"), executed by and among Wayside, Lifeboat, Techxtend, Programmer's
Paradise, and the Lender, the Lender made available to Wayside, Lifeboat,
Techxtend, and Programmer's Paradise a secured electronic line of credit loan
facility in the maximum principal amount of up to $10,000,000.00 for the
purposes of [SECOND AMENDED AND RESTATED SECURITY AGREEMENT]

 

GRAPHIC [g273521kki001.gif]

 

 


providing working capital and for general corporate purposes (hereinafter
referred to as the "Original Loan Facility"); and WHEREAS, pursuant to the
terms, conditions, and provisions of that certain Joinder and Amendment
Agreement dated as of March 29, 2013 (hereinafter referred to as the "Joinder
and Amendment Agreement"), executed by and among, inter alia, the Debtors and
the Lender, the parties thereto agreed to amend and modify, inter alia, the
Original Loan Agreement for the purposes more particularly set forth therein
(hereinafter the Original Loan Agreement, as amended by the Joinder and
Amendment Agreement, shall be referred to as the "Existing Loan Agreement"); and
WHEREAS, the obligations of the Debtors in connection with the Existing Loan
Facility were secured by, inter alia, (i) that certain Commercial Security
Agreement dated January 4, 2013, executed by Wayside, as grantor, Wayside,
Lifeboat, Techxtend, Programmer's Paradise, as borrower, and the Lender, as
lender (hereinafter, as it may have been from time to time amended, modified,
extended, renewed, substituted, and or supplemented, referred to as the
"Original Wayside Security Agreement"), (ii) that certain Commercial Security
Agreement dated January 4, 2013, executed by Lifeboat, as grantor, Wayside,
Lifeboat, Techxtend, Programmer's Paradise, as borrower, and the Lender, as
lender (hereinafter referred to as the "Original Lifeboat Security Agreement"),
(iii) that certain Commercial Security Agreement dated January 4, 2013, executed
by Techxtend, as grantor, Wayside, Lifeboat, Techxtend, Programmer's Paradise,
as borrower, and the Lender, as lender (hereinafter referred to as the "Original
Techxtend Security Agreement"), (iv) that certain Commercial Security Agreement
dated January 4, 2013, executed by Programmer's Paradise, as grantor, Wayside,
Lifeboat, Techxtend, Programmer's Paradise, as borrower, and the Lender, as
lender (hereinafter referred to as the "Original Programmer's Paradise Security
Agreement"), and (v) that certain Commercial Security Agreement dated January 4,
2013, executed by ISP, as grantor, the Debtors, as borrower, and the Lender, as
lender (hereinafter referred to as the "Original [ SP Security Agreement" and
hereinafter the Original Wayside Security Agreement, the Original Lifeboat
Security Agreement, the Original Techxtend Security Agreement, the Original
Programmer's Paradise Security Agreement, and the Original ISP Security
Agreement shall be collectively referred to as the "Original Security
Agreements"); and WHEREAS, the Debtors have requested that the Lender, and the
Lender has agreed, pursuant to the terms, conditions, and provisions of that
certain Second Amended and Restated Revolving Credit Loan Agreement dated of
even date herewith (hereinafter, as it may be from time to time amended,
modified, extended, renewed, substituted, and/or supplemented, referred to as
the "Loan Agreement"), executed by the Debtors, as co-borrowers, and the Lender,
as lender, to amend and restate in their entirety the Existing Loan Agreement,
for the purposes of, inter alia providing for an amended and restated revolving
credit loan facility in the maximum principal amount of up to Twenty Million and
00/100 ($20,000,000.00) Dollars (hereinafter, as it may be from time to time
amended, modified, extended, renewed, substituted, and/or supplemented, referred
to as the "Loan Facility"), which amended and restated revolving credit loan
facility amends and restates the Original Loan Facility in its entirety; and
WHEREAS, capitalized terms used but not expressly defined herein shall have the
same meanings when used herein as set forth in the Loan Agreement; and WHEREAS,
as an inducement to the Lender to make the Loan Facility available to the
Debtors, the Lender has required that the Debtors agree to amend and amend and
restate in its entirety the Original Security Agreements with the terms,
conditions, and provisions of this Security Agreement; and WHEREAS, each of the
Debtors conducts its business at certain facilities set forth on Schedule "A"
attached hereto and made a part hereof (hereinafter referred to as the
"Premises"). [SECOND AMENDED AND RESTATED SECURITY AGREEMENT]

GRAPHIC [g273521kki002.gif]

 


NOW, THEREFORE, IN CONSIDERATION OF THESE PREMISES AND THE MUTUAL
REPRESENTATIONS, COVENANTS AND AGREEMENTS OF THE DEBTORS AND THE LENDER, EACH
PARTY BINDING ITSELF AND ITS SUCCESSORS AND/OR ASSIGNS, HEREBY PROMISES,
COVENANTS, AND AGREES TO AMEND AND RESTATE THE ORIGINAL SECURITY AGREEMENTS WITH
ALL OF THE TERMS, CONDITIONS, AND PROVISIONS SET FORTH HEREIN BELOW, AND ALL OF
THE TERMS, CONDITIONS, AND PROVISIONS OF THE ORIGINAL SECURITY AGREEMENTS ARE
HEREBY DEEMED SUPERSEDED, SUBSTITUTED, AND REPLACED BY THE FOLLOWING: THE
DEBTORS AND THE LENDER HEREBY COVENANT AND AGREE AS FOLLOWS: 1. Grant of
Security Interest. As security for the prompt and complete payment and
performance when due by the Debtors of all of the obligations and liabilities of
the Debtors under the Loan Agreement and all of the other Loan Documents,
including, without limitation, the following: (i) all indebtedness of the
Debtors owed to the Lender arising on or after the date hereof under the Loan
Agreement, the Note and/or any of the other Loan Documents, including, without
limitation, all principal and interest, and any extensions, renewals,
refundings, substitutions of or for such indebtedness in whole or in part, (ii)
all indebtedness of the Debtors owed to the Lender for fees, costs and expenses
contemplated by the Loan Agreement, the Note, and/or the other Loan Documents,
(iii) all obligations of the Debtors to the Lender arising under the Loan
Agreement, the Note, and/or the other Loan Documents, (iv) all other
indebtedness, obligations and liabilities of the Debtors owed to the Lender now
or hereafter existing, in connection with the Loan Agreement, the Note, and/or
the other Loan Documents whether or not contemplated by the Lender and/or the
Debtors at the date hereof and whether direct or indirect, matured or
contingent, joint or several or otherwise, (v) all future advances made by the
Lender for the protection or preservation of the Collateral, including, without
limitation, reasonable advances for storage and transportation charges, taxes,
insurance, repairs and the like when and as the same become due whether at
maturity or by declaration, acceleration or otherwise, or, if not due, when
payment thereof shall be demanded by the Lender, and (vi) any and all reasonable
costs and expenses, including costs and expenses of collection, paid or incurred
by the Lender in connection with the collection of the amounts referred to in
the preceding clauses (ii ( i v) and (v), in connection with the enforcement or
realization upon any or all of the Collateral or the Lender's security interest
therein or in connection with the taking of any other action permitted by this
Security Agreement (hereinafter collectively referred to as the "Obligations"),
each of the Debtors hereby collaterally assigns, mortgages, hypothecates,
conveys, transfers, and grants to the Lender a security interest in and so
pledges and assigns to the Lender the following properties, assets and rights of
such Debtor, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof (all of the same being
hereinafter collectively referred to as the "Collateral"): all personal and
fixture property of every kind and nature including without limitation all goods
(including inventory, equipment and any accessions thereto), instruments
(including, without limitation, promissory notes), documents, accounts
(including, without limitation, health care insurance receivables), chattel
paper (whether tangible or electronic), deposit accounts, letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
commercial tort claims, securities and all other investment property (other than
the Excluded Securities (as defined below)), supporting obligations, any other
contract rights or rights to the payment of money (other than the "Interests"
(as such term is defined in the KeyBank Assignment Agreement) and any other
extended payment receivables assigned by a Co-Borrower as permitted by the Loan
Agreement), insurance claims and proceeds, tort claims, and all general
intangibles including, without limitation, all payment intangibles, patents,
patent applications, trademarks, trademark applications, trade names,
copyrights, copyright applications, software, engineering drawings, service
marks, customer lists, goodwill, and all licenses, permits, agreements of any
kind or nature pursuant to which such Debtor possesses, uses or has authority to
possess or use property (whether tangible or intangible) of others or others
possess, use or [SECOND AMENDED AND RESTATED SECURITY AGREEMENT]

GRAPHIC [g273521kki003.gif]

 


have authority to possess or use property (whether tangible or intangible) of
such Debtor, and all recorded data of any kind or nature, regardless of the
medium of recording including, without limitation, all software, writings,
plans, specifications and schematics. The Debtors hereby further covenant and
agree that the grant of Collateral in this Security Agreement covers, and is
intended to cover, except as otherwise set forth herein, all assets of the
Debtors. 2. Authorization to rile Financing Statements. The Debtors hereby
specifically and irrevocably authorize the Lender, at any time and from time to
time, to file in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (i) indicate that the Collateral consists
of all assets of the Debtors (except as otherwise set forth herein) or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
the State or such jurisdiction, or is of an equal or lesser scope or with
greater detail, and (ii) contain any other information required by part 5 of
Article 9 of the Uniform Commercial Code of the State for the sufficiency or
filing office acceptance of any financing statement or amendment, including,
without limitation, (a) whether a Debtor is an organization, the type of
organization of the Debtors, and any organizational identification number issued
to a Debtor, and (b) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates. The
Debtors hereby covenant and agree to furnish any such information to the Lender
promptly upon request. 3. Other Actions with Respect to the Collateral. Further
to insure the attachment, perfection and first priority of, and the ability of
the Lender to enforce, the Lender's security interest in the Collateral, each of
the Debtors hereby covenants and agrees, in each case at such Debtor's sole cost
and expense, to take the following actions with respect to the following
Collateral: (i) Promissory Notes and Tangible Chattel Paper. If such Debtor
shall at any time hold or acquire any promissory notes or tangible chattel
paper, such Debtor shall forthwith endorse, assign and deliver the same to the
Lender, accompanied by such instruments of transfer or assignment, duly executed
in blank, as the Lender may from time to time specify and/or require. (ii)
Deposit Accounts. For each deposit account that such Debtor at any time opens or
maintains, such Debtor shall, at the Lender's request and sole option, pursuant
to a written agreement in form and substance satisfactory to the Lender in its
sole and absolute discretion, use commercially reasonable efforts to either (a)
cause the depositary bank to agree to comply at any time with instructions from
the Lender to such depositary bank directing the disposition of funds from time
to time credited to such deposit account, without further consent of such
Debtor, or (b) arrange for the Lender to become the customer of the depositary
bank with respect to the deposit account, with such Debtor being permitted, only
with the express written consent of the Lender, to exercise rights to withdraw
funds from such deposit account. The Lender hereby agrees with such Debtor that
the Lender shall not give any such instructions or withhold any withdrawal
rights from such Debtor, unless an Event of Default shall have occurred and be
continuing, or unless, after giving effect to any withdrawal not otherwise
permitted by the Loan Documents, an Event of Default would occur. The provisions
of this Section 3( ii) shall not apply to (1) any deposit account for which such
Debtor, any depositary bank and the Lender have entered into a cash collateral
agreement specially negotiated by and among such Debtor, such depositary bank,
and the Lender for the specific purpose set forth therein, (2) deposit accounts
for which the Lender is the depositary bank, and (3) deposit accounts specially
and exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of such Debtor's salaried employees.
(iii) Investment Property. If such Debtor shall at any time hold or acquire any
certificated securities (other than (i) certificated securities representing
thirty-five percent (35%), on a fully-diluted basis, of all the shares of the
authorized, issued and outstanding capital stock of (1) Wayside [SECOND AMENDED
AND RESTATED SECURITY AGREEMENT]

GRAPHIC [g273521kki004.gif]

 


Technology (Canada), Inc. (hereinafter collectively referred to as the
"Unpledged Wayside Canada Shares") and (2) Wayside Technology Group Europe BV
(hereinafter collectively referred to as the "Unpledged Wayside Europe Shares"
and hereinafter the Unpledged Wayside Canada Shares and the Unpledged Wayside
Europe Shares shall be collectively referred to as the "Unpledged Shares"), and
(ii) certificated securities of a Debtor repurchased or otherwise acquired from
stockholders of a Debtor and no longer outstanding (hereinafter collectively
referred to as the "Repurchased Shares" and hereinafter the Repurchased Shares
and the Unpledged Shares shall be collectively referred to as the "Excluded
Securities")), such Debtor shall forthwith endorse, assign and deliver the same
to the Lender, accompanied by such instruments of transfer or assignment duly
executed in blank as the Lender may from time to time specify and/or require. If
any securities now or hereafter acquired by such Debtor are uncertificated and
are issued to such Debtor or its nominee directly by the issuer thereof, such
Debtor shall immediately notify the Lender thereof in writing and, at the
Lender's request and sole option, pursuant to a written agreement in form and
substance satisfactory to the Lender in its sole and absolute discretion, use
commercially reasonable efforts to either (a) cause such issuer to agree to
comply with instructions from the Lender as to such securities, without further
consent of such Debtor or such nominee, or (b) arrange for the Lender to become
the registered owner of the securities. If any securities, whether certificated
or uncertificated (other than the Excluded Securities), or other investment
property now or hereafter acquired by such Debtor are held by such Debtor or its
nominee through a securities intermediary or commodity intermediary, such Debtor
shall immediately notify the Lender thereof in writing and, at the Lender's
request and sole option, pursuant to a written agreement in form and substance
satisfactory to the Lender, use commercially reasonable efforts to either (1)
cause such securities intermediary or, as the case may be, commodity
intermediary to agree to comply with entitlement orders or other instructions
from the Lender to such securities intermediary or such commodity intermediary
as to such securities or other investment property, or, as the case may be, to
apply any value distributed on account of any commodity contract as directed by
the Lender to such commodity intermediary, in each case without further consent
of such Debtor or such nominee, or (2) in the case of financial assets or other
investment property held through a securities intermediary, arrange for the
Lender to become the entitlement holder with respect to such investment
property, with such Debtor being permitted, only with the express written
consent of the Lender, to exercise rights to withdraw or otherwise deal with
such investment property. The Lender hereby agrees with such Debtor that the
Lender shall not give any such entitlement orders or instructions or directions
to any such issuer, securities intermediary or commodity intermediary and shall
not withhold its consent to the exercise of any withdrawal or dealing rights by
such Debtor, unless an Event of Default shall have occurred and be continuing,
or unless, after giving effect to any such investment and withdrawal rights not
otherwise permitted by the Loan Documents, an Event of Default would occur. The
provisions of this Section 3 (ii) shall not apply to any financial assets
credited to a securities account for which the Lender is the securities
intermediary. (iv) Collateral in the Possession of a Bailee. If any goods are at
any time in the possession of a bailee, such Debtor shall promptly notify the
Lender thereof in writing and, if requested by the Lender, shall use
commercially reasonable efforts to promptly obtain a written acknowledgement
from the bailee, in form and substance satisfactory to the Lender in its
reasonable discretion, that the bailee holds such Collateral for the benefit of
the Lender and that such bailee shall act upon the instructions of the Lender,
without the further consent of such Debtor. The Lender hereby agrees with such
Debtor that the Lender shall not give any such instructions unless an Event of
Default shall have occurred and be continuing. (v) Electronic Chattel Paper and
Transferable Records. If such Debtor at any time holds or acquires an interest
in any electronic chattel paper or any "transferable record," as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in §16 of the Uniform Electronic Transactions Act as
in effect in any relevant jurisdiction, the Debtors shall [SECOND AMENDED AND
RESTATED SECURITY AGREEMENT]

GRAPHIC [g273521kki005.gif]

 


promptly notify the Lender thereof in writing and, at the request and sole
option of the Lender, shall take such action as the Lender may request to vest
in the Lender control under UCC §9-105 of such electronic chattel paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. The Lender hereby agrees with such Debtor that the Lender will arrange,
pursuant to procedures satisfactory to the Lender in its sole and absolute
discretion, and so long as such procedures will not result in the Lender's loss
of control, for the Debtors to make alterations to the electronic chattel paper
or transferable record permitted under UCC §9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or § 16 of the Uniform Electronic Transactions Act for a party in control to
make without loss of control, unless an Event of Default shall have occurred and
be continuing or unless, after taking into account any action by such Debtor
with respect to such electronic chattel paper or transferable record, an Event
of Default would occur. (vi) Letter of Credit Rights. If such Debtor is at any
time a beneficiary under a letter of credit now or hereafter issued in favor of
such Debtor, such Debtor shall promptly notify the Lender thereof in writing
and, at the request and sole option of the Lender, such Debtor shall, pursuant
to a written agreement in form and substance satisfactory to the Lender in its
sole and absolute discretion, use commercially reasonable efforts to either (a)
arrange for the issuer and any confirmer of such letter of credit to consent to
an assignment to the Lender of the proceeds of any drawing under the letter of
credit, or (b) arrange for the Lender to become the transferee beneficiary of
the letter of credit, with the Lender agreeing, in each case, that the proceeds
of any drawing under the letter to credit are to be applied as provided in
Section 9.03 of the Loan Agreement. (vii) Commercial Tort Claims. If such Debtor
shall at any time hold or acquire a commercial tort claim, such Debtor shall
immediately notify the Lender in a writing signed by such Debtor of the brief
details thereof and grant to the Lender in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Security
Agreement, with such writing to be in form and substance satisfactory to the
Lender in its sole and absolute discretion. (viii) Other Actions as to any and
all Collateral. Each of the Debtors hereby further covenants and agrees to take
any other action reasonably requested by the Lender to insure the attachment,
perfection and first priority of, and the ability of the Lender to enforce, the
Lender's security interest in any and all of the Collateral including, without
limitation, (a) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the Uniform Commercial Code, to
the extent, if any, that such Debtor's signature thereon is required therefor,
(b) causing the Lender's name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of the Lender to enforce, the Lender's
security interest in such Collateral, (c) complying with any provision of any
statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Lender to enforce, the Lender's security interest
in such Collateral, (d) using commercially reasonable efforts in obtaining
governmental and other third party consents and approvals, including without
limitation any consent of any licensor, lessor or other person obligated on
Collateral, (e) using commercially reasonable efforts in obtaining waivers from
mortgagees and landlords in form and substance satisfactory to the Lender in its
sole and absolute discretion, and (f) taking all actions required by any earlier
versions of the Uniform Commercial Code or by other Law, as applicable in any
relevant Uniform Commercial Code jurisdiction, or by other law as applicable in
any foreign jurisdiction. 4. Payment and Performance. The Debtors shall pay and
perform all of the Obligations secured by this Security Agreement strictly in
accordance with their terms. [SECOND AMENDED AND RESTATED SECURITY AGREEMENT]

GRAPHIC [g273521kki006.gif]

 


5. Representations and Warranties. The Debtors hereby represent and warrant to
the Lender that (i) each of the Debtors is a corporation duly organized, validly
existing and is in good standing under the Laws of the State of Delaware, and
that no Debtor has ever changed, altered, amended, and/or modified its state of
organization, whether through or as a result of any merger, acquisition,
consolidation, or otherwise; (ii) the exact full names of the Debtors as filed
with the Office of the Delaware Department of State, Division of Corporations,
respectively, are "Wayside Technology Group, Inc.", "Lifeboat Distribution,
Inc.", "Techxtend, Inc.", "Programmer's Paradise, Inc.", and "ISP International
Software Partners, Inc." and that no Debtor, other than Wayside, Programmer's
Paradise, and Techxtend, has ever changed, altered, amended and/or modified its
exact full name, whether through or as a result of any merger, acquisition,
consolidation, or otherwise, (iii) the Debtors are not now, nor have they ever
been, known by any tradename, alternate or fictitious name or any other name,
other than the exact full names referred to in clause ( ii) above; (iv) the
Debtors have a principal place of business located at 4 Industrial Way, 3rd
Floor, Eatontown, New Jersey 07724; (v) the employer identification number of
(a) Wayside is 13-3136104, (b) Lifeboat is 22-3507219, (c) Techxtend is
22-2449456, (d) Programmer's Paradise is 22­3544479, and (e) ISP is 22-3507220
and that the organizational identification number of (1) Wayside is 945404, (2)
Lifeboat is 2510367, (3) Techxtend is 2140621, (4) Programmer's Paradise is
2510365, and (5) ISP is 2651593; (vi) no Debtor currently holds any "commercial
tort claims" (as such term is defined in the Uniform Commercial Code); (vii) the
Debtors are and shall be the sole owners of all legal and beneficial interests
and rights in and to each item of the Collateral and they shall, at all times,
have good and marketable title thereto, free of all other security interests,
liens, encumbrances and claims or rights of others, except any Liens permitted
under the Loan Agreement; (viii) each of the Debtors has the full corporate
power and authority to execute this Security Agreement, to perform its
obligations hereunder and to subject the Collateral to be acquired by it to the
security interest created hereby; (ix) no dispute, adverse claim, or request for
equitable adjustment, right of set-off, counterclaim or defenses exists with
respect to any part of the Collateral; (x) the security interest granted to the
Lender pursuant to this Security Agreement is a continuing security interest and
no notice of the creation or existence of the renewal, extension or modification
of the Loan Agreement or any other Loan Documents need be given to the Debtors
for the security interest to remain perfected; and (xi) except as may be
expressly permitted by the Loan Agreement, no security agreement, financing
statement, notice of assignment or lien instrument covering all or any part of
the Collateral shall be on file in any public filing or recording office, and,
once filed, the filing of the UCC Financing Statements covering the security
interest created hereby shall continue in effect, subject to renewal
requirements, if any, until released. 6. Covenants. Except as may be expressly
permitted by the Loan Agreement, which Loan Agreement, in the event of any
inconsistency herewith, shall control, each of the Debtors hereby covenants and
agrees (i) to deliver to the Lender at such intervals as the Lender may require,
such documents, lists, descriptions, certificates, and other information as may
be necessary or proper to keep the Lender fully informed with respect to the
description of the Collateral, (ii) from time to time to promptly execute and
deliver to the Lender, at the sole expense of such Debtor, all such other
assignments, certificates and supplemental documents, and do all other acts or
things, as the latter may reasonably request in order to more fully evidence and
perfect the security interest herein created; (iii) to punctually and properly
perform all of such Debtor's covenants, duties, and liabilities under any other
security agreement, mortgage, deed of trust, collateral pledge agreement or
contract of any kind now or hereafter existing as security for or in connection
with the payment of the Loan Facility, or any part thereof; (iv) to give written
notice to the Lender in the event that such Debtor, at any time after the date
hereof, whether as a result of any merger, acquisition, consolidation or
otherwise, (a) changes its exact full name, (b) changes its state of
organization, (c) changes its type of organization, (d) uses, establishes or
otherwise does business under any tradename, alternate or fictitious name or any
other name, (e) changes its principal place of business; and/or (1) changes its
employer identification number and/or its organizational identification number,
which notice, in any event, shall be given not less than ten (10) [SECOND
AMENDED AND RESTATED SECURITY AGREEMENT]

GRAPHIC [g273521kki007.gif]

 


Business Days prior to such change taking place or such tradename, alternate or
fictitious name or other name being used; (v) to promptly notify the Lender of
any change in any fact or circumstances other than the notices referred to in
clause ( iv) of this Section 6, which requires the advance notice provided for
therein warranted or represented by such Debtor in this Security Agreement or in
any other Loan Document furnished by such Debtor to the Lender in connection
with the Collateral or the Loan Facility; (vi) to promptly notify the Lender of
any suit, audit, government investigation or arbitration, request for equitable
adjustment, termination for default or convenience, claim, action, or proceeding
materially affecting title to the Collateral, or any material part thereof, or
the security interest herein that if determined adversely would have a Material
Adverse Effect, and, at the request of the Lender, to appear in and defend, at
such Debtor's expense, any such action or proceeding; (vii) to promptly, after
being requested by the Lender, pay to the Lender the amount of all (a) amounts
actually incurred by the Lender as court costs hereunder, (b) reasonable
attorneys' fees assessed by a court and incurred by the Lender in enforcing this
Security Agreement, and (c) lawful fees for filing, recording or releasing this
Security Agreement in any public office; and (viii) to do all things necessary
or reasonably appropriate to enable the Lender to fully exercise its rights
under this Security Agreement. In addition, each of the Debtors hereby covenants
and agrees that, except as may be expressly permitted by the Loan Agreement,
which Loan Agreement, in the event of any inconsistency herewith, shall control,
(1) upon the occurrence and during the continuance of an Event of Default, upon
notice from the Lender, each Person obligated to make any payment to such Debtor
with respect to the Collateral, or any part thereof, is hereby authorized and
directed by such Debtor to make payment directly to the Lender; (2) such Debtor
shall promptly collect all sums payable in respect to the Collateral; (3) upon
the occurrence and during the continuance of an Event of Default, all proceeds
of the Collateral received by such Debtor, whether in the form of cash, checks,
or otherwise, shall be segregated from all other funds of such Debtor and be
held in trust for the Lender and each item of such proceeds, immediately upon
receipt thereof by such Debtor, shall become part of the Collateral and (4)
after the occurrence of an Event of Default and the giving of written notice
thereof by the Lender to such Debtor, such Debtor shall have absolutely no
dominion or control over any payment received in respect of the Collateral, or
any part thereof, except to deliver such payment immediately to the Lender,
properly endorsed, so that the Lender may collect and apply the proceeds in
accordance with the terms hereof Each of the Debtors hereby further covenants
and agrees that, without the prior express written consent of the Lender, such
Debtor shall not, except as may be expressly permitted by the Loan Agreement,
which Loan Agreement, in the event of any inconsistency herewith, shall control,
(A) sell, assign, or transfer any of the Collateral to any person, firm, or
corporation (except the Lender), (B) create in favor of anyone, except the
Lender, any other security interest in the Collateral, or in any part thereof,
or otherwise encumber or permit the same to become subject to any lien,
attachment, execution, sequestration, or other legal or equitable process, or
(C) remove, or permit to be removed, such Debtor's records concerning the
Collateral from the Premises. 7. Additional Covenants Concerning the Collateral.
Except as may be expressly permitted by the Loan Agreement, which Loan
Agreement, in the event of any inconsistency herewith, shall control, each of
the Debtors hereby covenants and agrees (i) to retain at all times possession of
the Collateral during the existence of this Security Agreement and not to sell,
exchange, assign, loan, deliver, lease, mortgage or otherwise dispose of same
without the prior express written consent of the Lender, except as may be
permitted herein and in the Loan Agreement; (ii) to keep the Collateral located
at the site(s) and location(s) described on Schedule "A" attached hereto and
made a part hereof, and not to remove same from said location (except as may be
permitted in the Loan Agreement and clause (iii) below) without the prior
express written consent of the Lender, unless the Collateral is replaced with
items of equal or greater utility and value (which shall then be included as
Collateral); (iii) at its own cost and expense (a) to maintain, preserve and
keep the Collateral in a manner consistent with the standard operating practices
applicable to a business similar to such Debtor's business, in good and
substantial repair, working order and condition, ordinary wear and tear
excepted, (b) as reasonably necessary, from time to time to make or cause to be
made, all necessary and proper repairs, replacements, renewals, improvements and
[SECOND AMENDED AND RESTATED SECURITY AGREEMENT]

GRAPHIC [g273521kki008.gif]

 


betterments thereto, and (c) as reasonably necessary, from time to time, to make
such substitutions, additions, modifications and improvements as may be
necessary and as shall not materially impair the structural integrity, operating
efficiency and economic value of the Collateral; (iv) such Debtor will comply,
in all material respects, with all acts, rules, regulations, orders, decrees and
directions of any Governmental Authority, applicable to the Collateral or any
part thereof, or to the operation of such Debtor's business; provided, however,
that such Debtor may contest any act, regulation, order, decree or direction in
any commercially reasonable manner which shall not in the sole opinion of the
Lender adversely affect the Lender's rights or the first priority of its
security interest in the Collateral; (v) to pay and discharge promptly all
taxes, assessments, governmental charges or levies, or other charges or liens
imposed upon it or in respect of any of the Collateral, payable at any time,
whether before or after the making available of the Loan Facility, except for
those taxes, assessments, governmental charges or levies or other charges or
liens then being contested in good faith by such Debtor by appropriate
proceedings (provided that such contest shall not reasonably be expected to (a)
result in a lien being placed on the Collateral or any part thereof or (b)
result in the Collateral being subject to loss or forfeiture) and for which such
Debtor has maintained adequate reserves or accrued the estimated liability on
the balance sheet of such Debtor for the payment of same; and (vi) to carry
insurance on the Collateral in amounts, types and with insurance companies
reasonably acceptable to the Lender. All such policies of insurance referred to
in clause (vi ) shall contain loss payable clauses in favor of such Debtor and
the Lender as their respective interests may appear, and such policies or
certificates evidencing the same shall be deposited with the Lender. Each of the
Debtors hereby assigns and sets over unto the Lender all monies which may become
payable on account of such insurance referred to in clause (vi) of this Section
7, including without limitation, any return of unearned premiums which may be
due upon cancellation of any such insurance, and directs the insurers to pay the
Lender any amount so due. The Lender, its officers, employees and authorized
agents are hereby irrevocably appointed attorney-in-fact of each of the Debtors
to endorse any draft or check which may be payable to any Debtor in order to
collect the proceeds of such insurance or any return of unearned premiums. Such
proceeds shall be applied by the Lender as provided for in the Loan Agreement.
Any balance of insurance proceeds remaining in the possession of the Lender
after payment in full of the Obligations related to such Collateral, provided no
Event of Default has occurred and is continuing, shall be paid to the Debtors on
demand. If an Event of Default has occurred and is continuing, then the Debtors
shall have no right to or claim against the balance of said insurance proceeds.
All alterations, replacements, renewals or additions made pursuant to clause
(iii. of this Section 7 shall become and constitute a part of the Collateral.
The Debtors shall not remove, demolish, materially alter, discontinue the use
of, sell, transfer, assign, hypothecate or otherwise dispose of to any Person
any of the Collateral, other than in the ordinary or usual course of the
Debtors' business or as may be permitted in the Loan Agreement. All Collateral
which has been substituted for any removed, replaced or disposed of Collateral
shall be of a value and quality at least equal to that of the removed, replaced
or disposed of Collateral, and shall be subject to the liens of the security
interest granted to the Lender hereunder. 8. Actions of the Lender. Except as
more fully and accurately set forth in the Loan Agreement, which in the event of
any inconsistency herewith, shall control, should any covenant, duty, or
agreement of the Debtors fail to be performed in accordance with its terms
hereunder, resulting in an Event of Default, the Lender may perform or attempt
to perform such covenant, duty or agreement on behalf of the Debtors, and any
reasonable amount expended by the Lender in such performance or attempted
performance together with interest thereon at the Default Rate shall become a
part of the Obligations secured by this Security Agreement and, at the request
of the Lender, each of the Debtors covenants and agrees to promptly pay such
amount to the Lender at its office in Iselin, New Jersey; provided, however,
that the Lender does not assume and shall never have any liability for the
performance of any duties of the Debtors under or in connection with the
Collateral, or any part thereof, or under any transaction, agreement, or
contract out of which the Collateral, or any part thereof, may arise. [SECOND
AMENDED AND RESTATED SECURITY AGREEMENT]

GRAPHIC [g273521kki009.gif]

 


9. Repayment of the Lender. Each of the Debtors hereby covenants and agrees that
the Lender may, from time to time, without giving notice and without impairing
or affecting the security interest created by this Security Agreement, (i)
acquire a security interest in any property in addition to the Collateral, or
release any such interest so acquired, or permit any substitution or exchange
for such property; (ii) acquire the primary or secondary liability of any party
or parties with respect to all or any part of the Loan Facility or release,
modify or compromise the same or any part thereof; (iii) modify, extend or renew
for any period any part of the Loan Facility and (iv) resort to the Collateral
for payment of the Loan Facility whether or not the Lender shall have resorted
to any other collateral or proceeded against any other party primarily or
secondarily liable on the Loan Facility or any of them. 10. Lender's Appointment
as Attorney-in-Fact. (i) Except as more fully and accurately set forth in the
Loan Agreement, which in the event of any inconsistency herewith, shall control,
each of the Debtors hereby irrevocably constitutes and appoints the Lender and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Debtor and in the name of such Debtor or in its own name, from
time to time in the Lender's discretion, for the purpose of carrying out the
terms of this Security Agreement, to take any and all necessary and appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Security Agreement
and, without limiting the generality of the foregoing, hereby gives the Lender
the power and right, on behalf of such Debtor, without notice to or assent by
the Debtors to do the following: (a) upon the occurrence and during the
continuance of any Event of Default to ask, demand, collect, receive and give
acquaintances and receipts for any and all moneys due and to become due under
any contract and, in the name of such Debtor or its own name or otherwise, to
take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
contract or account and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Lender for the purpose of collecting any and all such moneys due under any
contract or account whenever payable; (b) to pay or discharge taxes, liens,
security interests or other encumbrances levied or placed on or threatened
against the Collateral, to effect any repairs or any insurance called for by the
terms of this Security Agreement and to pay all or any part of the premiums
therefor and the costs thereof; (c) upon the occurrence and during the
continuance of any Event of Default, (1) to receive payment of and receipt for
any and all moneys, claims and other amounts due and to become due at any time
in respect of or arising out of any Collateral; (2) to commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right in respect of any part Collateral; (3) to defend any suit, action or
proceeding brought against such Debtor with respect to any Collateral; (4) to
settle, compromise or adjust any suit, action or proceeding described above and,
in connection therewith, to give such discharges or releases as the Lender may
deem appropriate; (5) generally to sell, transfer, pledge, make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Lender were the absolute owner thereof for all purposes
and to do, at the Lender's option and such Debtor's expense, at any time, or
from time to time, all acts and things which the Lender reasonably deems
necessary to protect, preserve or realize upon the Collateral and the Lender's
security interest therein in order to effect the intent of this Security
Agreement, all as fully and effectively as such Debtor might do and (6) to sign
and endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against such Debtor, assignments, verifications and
notices in connection with accounts and other documents relating to any such
Collateral; [SECOND AMENDED AND RESTATED SECURITY AGREEMENT]

GRAPHIC [g273521kki010.gif]

 


(d) to take such action as the Lender reasonably deems appropriate to maintain,
repair, protect and insure the Collateral, to attach, perfect, continue,
preserve and protect the Lender's security interest in the Collateral and to
perform, keep, observe and render true and correct any and all covenants,
agreements, representations and warranties of such Debtor hereunder; (e) to
negotiate, complete, execute, and deliver any control agreement(s) by and among
the Lender, such Debtor and any third party that may be or may become required
in connection with the Lender's perfection of its security interest in and to
the Collateral; and (f) to inspect, audit and verify the Collateral, including
reviewing all of such Debtor's books and records and copying and making excerpts
therefrom at reasonable times during normal business hours. Each of the Debtors
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof. This power of attorney is a power coupled with an interest and
shall be irrevocable. (ii) The powers conferred on the Lender hereunder are
solely to protect its interests in the Collateral and shall not impose any duty
upon it to exercise any such powers. The Lender shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers and
neither it nor any of its officers, directors, employees or agents shall be
responsible to the Debtors for any act or failure to act, except for its, his or
her own gross negligence or willful misconduct. (iii) Each of the Debtors also
hereby authorizes the Lender, at any time and from time to time when there
exists any uncured Event of Default, to execute, in connection with the sale of
any Collateral, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Col lateral. 1 1 . Events of Default. The
Debtors shall be in default under this Security Agreement if an Event of Default
under the Loan Agreement shall have occurred and is continuing. 12. Remedies,
Rights Upon Default. (i) If an Event of Default shall occur and be continuing:
(a) All payments received by the Debtors under or in connection with any of the
Collateral shall be held by the Debtors in trust for the Lender, shall be
segregated from other funds of the Debtors and shall forthwith, upon receipt by
the Debtors, be turned over to the Lender, in the same form as received by the
Debtors (duly endorsed by the Debtors to the Lender, if required); and (b) Any
and all such payments so received by the Lender (whether from the Debtors or
otherwise) shall, in the sole and absolute discretion of the Lender, be held by
the Lender as collateral security for, and/or then or at any time thereafter
applied in whole or in part by the Lender against, all or any part of the
Obligations in such order as the Lender shall elect. Any balance of such
payments held by the Lender and remaining after payment in full of all of the
Obligations shall be paid over to the Debtors or to whomsoever may be lawfully
entitled to receive the same. (ii) If any Event of Default shall occur and be
continuing, the Lender may exercise in addition to all other rights and remedies
granted to it in this Security Agreement and in any other instrument or
agreement securing, evidencing or relating to the obligations, all rights and
remedies of a secured party under the applicable Uniform Commercial Code.
Without limiting the generality of the [SECOND AMENDED AND RESTATED SECURITY
AGREEMENT]

GRAPHIC [g273521kki011.gif]

 


foregoing, the Debtors hereby expressly agree that in any such event the Lender,
without demand of performance or other demand, advertisement or notice of any
kind (except the notice specified below of time and place of public or private
sale) to or upon the Debtors or any other person (all and each of which demands,
advertisements and/or notices are hereby expressly waived), may forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and/or may forthwith sell, lease, assign, give option or options to
purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange broker's board or at any of the Lender's
offices or elsewhere at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. The Lender shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of said Collateral so sold, free of any right or equity of redemption in the
Debtors, which right or equity is hereby expressly released. The Debtors further
agree, at the Lender's written request upon the occurrence and during the
continuance of an Event of Default, to assemble the Collateral and make it
available to the Lender at the Premises. The Lender shall apply the net proceeds
of any such collection, recovery, receipt, appropriation, realization or sale,
after deducting all reasonable costs and expenses of every kind incurred therein
or incidental to the care, safekeeping or otherwise of any or all of the
Collateral or in any way relating to the rights of the Lender hereunder,
including reasonable attorneys' fees and legal expenses, to the payment in whole
or in part of the Obligations, in such order as the Lender may elect, the
Debtors remaining liable for any deficiency remaining unpaid after such
application, and only after so paying over such net proceeds and after the
payment by the Lender of any other amount required by any provision of law,
including Section 9­615(a)(3) of the applicable Uniform Commercial Code (or any
successor or substitute provision), need the Lender account for the surplus, if
any, to the Debtors. To the extent permitted by applicable law, each of the
Debtors hereby waives all claims, damages, and demands against the Lender
arising out of the repossession, retention or sale of the Collateral, except
arising based upon the gross negligence or willful misconduct of the Lender. The
Debtors hereby agree that the Lender shall give at least twenty (20) days'
notice (which notification shall be deemed given when mailed, postage prepaid,
addressed to the Debtors at their respective addresses set forth in Section I 9
hereof) of the time and place of any public sale or of the time after which a
private sale may take place and that such notice is reasonable notification of
such matters. The Debtors shall remain liable for any deficiency if the proceeds
of any sale or disposition of the Collateral are insufficient to pay all amounts
to which the Lender is entitled, the Debtors also being liable for the
reasonable fees of any attorneys employed by the Lender to collect such
deficiency. (iii) Each of the Debtors also hereby agrees to pay all reasonable
costs of the Lender, including attorneys' fees, incurred with respect to the
collection of any of the Obligations and the enforcement of any of the Lender's
rights hereunder and any and all post-Judgement collection costs and expenses.
(iv) Each of the Debtors hereby waives presentment, demand, protest or any
notice (to the extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral. 13. Limitation on the Lender's
Duty in Respect of Collateral. Beyond the safe custody thereof and any other
duties imposed by applicable Law, the Lender shall not have any duty as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of it as to the preservation of rights against prior parties or
any other rights pertaining thereto. 14. Uniform Commercial Code. The Debtors
and the Lender hereby covenant and agree that any and all references to the
terms "Uniform Commercial Code" and/or "UCC" contained in the Loan Agreement,
the Security Agreement and/or in any other Loan Document shall mean and refer to
the Uniform Commercial Code, as adopted and enacted and as in effect from time
to time, of the applicable [SECOND AMENDED AND RESTATED SECURITY AGREEMENT]

GRAPHIC [g273521kki012.gif]

 


State or States. To the extent that the definition of any category or type of
collateral is modified by any amendment, modification and/or revision to the
Uniform Commercial Code, such amended, modified and/or revised definition will
apply to the Loan Agreement, the Security Agreement and all of the other Loan
Documents automatically as of the effective date of such amendment, modification
and/or revision. 1 5 . No Lien Termination Without Release. In recognition of
the Lender's right to have its reasonable attorneys' fees and other expenses
incurred in connection with the Loan Facility, the Loan Agreement, and all of
the other Loan Documents secured by the Collateral, notwithstanding the payment
in full of all of the Obligations by the Debtors, the Debtors and the Lender
hereby agree that the Lender will not be required to terminate any Uniform
Commercial Code Financing Statements filed in its favor against the Debtors and
relating to the Collateral unless and until the Debtors and any and all Persons
which are secondarily liable on the Obligations has executed and delivered to
the Lender a general release, in form and substance satisfactory to the Lender
in its reasonable discretion, covering claims both known and unknown. EACH OF
THE DEBTORS UNDERSTANDS THAT THIS PROVISION CONSTITUTES A WAIVER OF ITS RIGHTS
UNDER SECTION 9-513 OF THE UNIFORM COMMERCIAL CODE. 1 6 . Severability I ity.
Any provision of this Security Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 17. No Waiver of Rights; Cumulative Remedies. Nothing herein
contained, and no act done or omitted by the Lender pursuant to the powers and
rights granted it herein, shall be deemed to be a waiver by the Lender of its
rights and remedies under the Loan Agreement and the other Loan Documents but
this Security Agreement is made and accepted without prejudice to any of the
rights and remedies possessed by the Lender under the terms thereof. The right
of the Lender to collect said indebtedness and to enforce any other security
therefor held by it may be exercised by the Lender either prior to,
simultaneously with or subsequent to any action taken by it hereunder. The
Lender shall not by any act, delay, omission or otherwise be deemed to have
waived any of its rights or remedies hereunder except pursuant to a writing
executed by the Lender and no waiver shall be valid unless in writing, signed by
the Lender, and then only to the extent therein set forth. A waiver by the
Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Lender would otherwise have
had on any future occasion. No failure to exercise nor any delay in exercising
on the part of the Lender, any right, power or privilege hereunder, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or future exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies hereunder provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights and remedies provided by law.
1 8. Successors and Assigns. This Security Agreement and all obligations of the
Debtors hereunder shall be binding upon the successors and assigns of the
Debtors and shall, together with the rights and remedies of the Lender
hereunder, inure to the benefit of the Lender and its successors and assigns.
19. Further Indemnification. Each of the Debtors hereby agrees to pay, and to
save the Lender harmless from, any and all liabilities with respect to, or
resulting from any delay by the Debtors in paying, any and all excise, sales or
other taxes which may be payable or determined to be payable with respect to any
of the Collateral or in connection with any of the transactions contemplated by
this Security Agreement. [SECOND AMENDED AND RESTATED SECURITY AGREEMENT]

GRAPHIC [g273521kki013.gif]

 


20. Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, sent by confirmed telecopy transmission or sent by
over-night courier service or United States mail (registered or certified, with
postage prepaid and properly addressed) and shall be deemed to have been given
when delivered in person or by overnight courier service, upon receipt of a
telecopy or telex during normal business hours or three (3) Business Days after
deposit in the United States mail (registered or certified, with postage prepaid
and properly addressed). All notices shall be sent to the applicable party at
the following addresses or in accordance with the last unrevoked written
direction from such party to the other parties hereto: Wayside Technology Group,
Inc. Lifeboat Distribution, Inc. Techxtend, Inc. Programmer's Paradise, Inc. ISP
International Software Partners, Inc. 4 Industrial Way, 3rd Floor Eatontown, New
Jersey 07724 Attention: Mr. Michael Vesey Chief Financial Officer Telecopy No.:
(732) 389-1207 McCarter & English, LLP Two Tower Center Boulevard, 24th Floor
East Brunswick, New Jersey 08816 Attention: David J. Sorin, Esq. Telecopy No.:
(732) 352-7751 Citibank, N.A. 99 Wood Avenue South, 2nd Floor Iselin, New Jersey
08830 Attention: Mr. Craig Heal Senior Vice President Telecopy No. (732)
650-3622 Reed Smith LLP Princeton Forrestal Village 136 Main Street, Suite 250
Princeton, New Jersey 08540 Attention: Nicholas J. Valvanis, Esq. Telecopy No.:
(609) 951-0824 All notices, payments, requests, reports, information or demands
so given shall be deemed effective upon receipt or, if mailed, upon receipt or
the expiration of the third (3rd) Business Day following the date of mailing,
whichever occurs first, except that any notice of change in address shall be
effective only upon receipt by the party to whom said notice is addressed. A
failure to send the requisite copies does not invalidate an otherwise properly
sent notice to the Debtors and/or the Lender. 21. Law Applicable. The Uniform
Commercial Code of the State or States having jurisdiction with respect to all
or any portion of the Collateral from time to time shall govern the attachment,
perfection and the effect of attachment and perfection of the Lender's security
interest in the

GRAPHIC [g273521kki014.gif]

 

 


Collateral, and the rights, duties, and obligations of the Lender and the
Debtors with respect thereto. This Security Agreement shall be deemed to be a
contract under the laws of the State of New Jersey and the execution and
delivery thereof and, to the extent not inconsistent with the preceding
sentence, the terms and provisions hereof shall be governed by and construed in
accordance with the laws of the State of New Jersey. 22. Counterparts. This
Security Agreement may be executed by one or more parties to this Security
Agreement in any number of separate counterparts and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. 23.
Further Assurances. Each of the Debtors agrees that at any time and from time to
time upon the written request of the Lender, that such Debtor will execute and
deliver such further documents and do such further acts and things as the Lender
may reasonably request in order to effect the purposes of this Security
Agreement. 24. Obligations Absolute. The Obligations of the Debtors under this
Security Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including without limitation: (i) any renewal, amendment or
modification of or addition or supplement to or deletion from the Obligations or
any assignment or transfer thereof; (ii) any waiver, extension, indulgence or
other action or inaction under or in respect or any of the Obligations of this
Security Agreement; (iii) any furnishing of additional security to the Lender or
its assignee or any acceptance thereof or any release of any security by the
Lender or its assignee; (iv) any limitation on any parties' liability or
obligations under any of the Obligations or any invalidity or inability, in
whole or in part, of any of the Obligations; or (v) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to the Debtors, any partnership or any other Person or any
action taken with respect to this Lender by any trustee or custodian or receiver
or by any court in any such proceeding, whether or not the Debtors shall have
notice or knowledge of any of the foregoing. 25. Modifications in Writing. This
Security Agreement may not be changed, waived, discharged or terminated orally,
but only by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge or termination is sought. 26.
Security for the Loan Facility. Notwithstanding any other term, covenant or
condition contained in this Security Agreement, the Debtors and the Lender
hereby agree that the Collateral shall secure only the Obligations arising in
respect of the Loan Facility and the Loan Agreement and that the Collateral is
not offered as security in connection with any other indebtedness due and owing
from the Debtors to the Lender in respect of any other credit facilities. 27.
WAIVER OF JURY TRIAL. THE DEBTORS AND THE LENDER MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY (i) WAIVE ANY AND ALL RIGHTS THAT THEY MAY NOW OR
HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE
THEREOF TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF THE LENDER RELATING TO THE ADMINISTRATION OF
THE LOAN [SECOND AMENDED AND RESTATED SECURITY AGREEMENT]

GRAPHIC [g273521kki015.gif]

 


FACILITY OR ENFORCEMENT OF THIS SECURITY AGREEMENT, AND (ii) AGREE THAT NEITHER
THE DEBTORS NOR THE LENDER WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS
PROHIBITED BY APPLICABLE LAW, THE DEBTORS AND THE LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR
ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE DEBTORS AND THE
LENDER HEREBY CERTIFY THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS. THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR THE LENDER TO MAKE THE LOAN FACILITY AVAILABLE TO THE
DEBTORS AND TO ACCEPT THIS SECURITY AGREEMENT. IT IS INTENDED THAT SAID WAIVERS
SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION
OR PROCEEDING. THE DEBTORS AND THE LENDER RECOGNIZE THAT ANY DISPUTE ARISING IN
CONNECTION WITH THE LOAN FACILITY IS LIKELY TO BE COMPLEX AND CONSEQUENTLY THEY
WISH TO STREAMLINE AND MINIMIZE THE COST OF THE DISPUTE RESOLUTION PROCESS BY
AGREEING TO WAIVE THEIR RIGHTS TO A JURY TRIAL. 28. Attachment. The security
interests created hereby are intended to attach when this Security Agreement is
executed by the Debtors and delivered to the Lender and are intended to attach
to the Collateral acquired after the date hereof as soon as each Debtor has
rights in such Collateral. 29. Headings. The division of this Security Agreement
into sections and paragraphs and the insertion of headings are for convenience
of reference only and shall not affect the construction or interpretation of
this Security Agreement. 30. Acknowledgment. The Debtors hereby acknowledge
receipt of a copy of this Security Agreement. 31. Credit Support Document. This
Security Agreement is intended to act (i) as a "Credit Support Document" (as
such term is defined in the Hedging Agreement), with respect to the Debtors and
is hereby made a part of the "Schedule" (as such term is defined in the Hedging
Agreement) of the Hedging Agreement, which such Hedging Agreement includes the
Schedules thereto and all "Confirmations" (as such term is defined in the
Hedging Agreement) exchanged between the parties confirming transactions
thereunder, and (ii) as a "transfer" under a swap agreement made by or to a swap
participant, in connection with a swap agreement, within the meaning of Section
546(g) of the Bankruptcy Code. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SECOND AMENDED AND RESTATED SECURITY AGREEMENT]

GRAPHIC [g273521kki016.gif]

 


IN WITNESS WHEREOF, the Lender and the Debtors have caused this Security
Agreement to be signed by their appropriate authorized corporate officers, all
as of the day and year first above written. DEBTORS: WAYSIDE TECHNOLOGY GROUP,
INC., a Delaware corporation Michael Vesey Chief Financial Officer LIFEBOAT
DISTRIBUTION, INC., a Delaware corporation „ By. Michael Vesey Chief Financial
Officer TECHXTEND, INC., a Delaware corporation By. Michael Vesey Chief
Financial Officer PROGRAMMER'S PARADISE, INC., a Delaware corporation A By.
Michael Vesey Chief Financial Officer ISP INTERNATIONAL SOFTWARE PARTNERS, INC.,
a Delaware corporation By. Michael Vesey Chief Financial Officer [SECOND AMENDED
AND RESTATED SECURITY AGREEMENT]

GRAPHIC [g273521kki017.gif]

 


LENDER: CITIBANK, N.A. By: Craig Heal Senior Vice President [SECOND AMENDED AND
RESTATED SECURITY AGREEMENT]

GRAPHIC [g273521kki018.gif]

 


SCHEDULE "A" ATTACHED TO AND MADE A PART OF THAT CERTAIN SECOND AMENDED AND
RESTATED SECURITY AGREEMENT EXECUTED BY AND AMONG WAYSIDE TECHNOLOGY GROUP,
INC., LIFEBOAT DISTRIBUTION, INC., TECHXTEND, INC., PROGRAMMER'S PARADISE, INC.,
AND ISP INTERNATIONAL SOFTWARE PARTNERS, INC., AS THE CO-BORROWERS, AND
CITIBANK, N.A., AS THE LENDER, DATED NOVEMBER 15, 2017 Location of Collateral 1,
4 Industrial Way, 3rd Floor, Eatontown, New Jersey 07724 2. 284 Old Deal Road,
Eatontown, New Jersey 07724 3. 6402 East Superstition Springs Boulevard, Suite
116/118, Mesa, Arizona 85206 [SECOND AMENDED AND RESTATED SECURITY AGREEMENT]

GRAPHIC [g273521kki019.gif]

 